NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement filed 02/25/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because under the “non-patent literature documents” header, a number of items have been mislabeled. Item number 27 is referred to as a “U.S. Appl.” yet is given a provisional application number, 60/753984. Furthermore, it is unclear the relevance of provisional application 60/753984 where it is directed to a networking extension layer. Item 29 refers to a “U.S. Patent Application” yet is given a provisional application number, 60/734382. Both provisional applications have been considered as to the merits of the present case as their respective filing dates are correct. However, it is unclear whether these items are properly recorded and whether applicant intended to provide examiner with actual application numbers as opposed to provisional application numbers. 
	Where applicant intended to provide examiner with the listed provisional application numbers, it is requested that applicant provide examiner with proper with proper headers 

Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art neither anticipates nor obviates an insulin delivery device comprising a near filed communication (NFC) device adapted to store or transmit information related to the treatment of diabetes; and a smartphone comprising a user interface and an NFC circuit, wherein responsive to the smartphone being tapped or bumped adjacent to or against the NFC device, wirelessly receiving data regarding treatment of diabetes from the NFC device; and responsive to receiving the data regarding treatment of diabetes from the NFC device, identifying a suggested bolus dosage of insulin, based, at least in part, on the information related to the treatment of diabetes. The events occurring “responsive to the smartphone being tapped or bumped” are being interpreted as occurring immediately after “the smartphone [is] tapped or bumped.” 
	In the present case, the closest prior art of record was Kamen et al. (USPGPub 2012/0238851). Kamen discloses both an insulin delivery device and an NFC device. Furthermore, Kamen discloses a smartphone comprising a user interface and an NFC circuit. 
	Other similar prior art includes Trombly et al. (USPGPub 2013/0204202), Estes (USPGPub 2010/0094251), Edwards et al. (USPGPub 2010/0211005), and Kamen et al. (USPGPub 2013/0281965). Prior art relevant to dependent claims in the present case includes Udani (USPGPub 2012/0323590), Bloomquist (USPGPub 2009/0177154), Dragt (USPGPub 2010/0324977), and Kouyoumjian et al. (USPGPub 2013/0245604). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783              
06/03/2021